New York Office                                                                                Washington, D.C. Office
40 Rector Street, 5th Floor                                                                    700 14th Street, NW, Suite 600
New York, NY 10006-1738                                                                        Washington, D.C. 20005

T 212.965.2200                                                                                 T 202.682.1300
F 212.226.7592                                                                                 F 202.682.1312

www.naacpldf.org




                                                                                  March 13, 2020

            VIA ECF

            The Honorable Richard M. Berman
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                       Re:    Grottano, et al. v. City of N.Y., et al., 15 Civ. 9242 (RMB) (KNF)

            Dear Judge Berman:

                    We are co-counsel to Plaintiffs in the above referenced case. We write to update the Court
            about the status of the settlement process. The claims period expires on April 27, 2020. The
            Parties have discussed and expect to pursue a revised settlement structure that will include
            supplemental notice and a refined claims form, one that is better calibrated to identify individuals
            who fit within the class definition. The Parties are still negotiating the details, and we hope to
            reach agreement soon. Therefore, we ask the Court to give Plaintiffs until April 10, 2020, to
            submit their proposal to the Court.

                                                                           Sincerely,

                                                                           Raymond Audain
                                                                           Raymond Audain
